Court of Appeals
                                           Third District of Texas
                                           P.O.BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE. CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          March*?2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-09-00250-CV
         Trial Court Case Number:    D-1 -GN-08-001855

Style:    Texas Commission on Environmental Quality
          v. The Honorable Greg Abbott, Attorney General of Texas; and The Honorable Eliot
          Shapleigh, Texas Senator


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: 1 box containing exhibits IE and 2F.




                                                     Very truly yours,




                                                    Jeffrey D. Kyle, Clerk

                                                       Filed in The District Court
                                                          ofTravis County, Texas
                                                              MAR I 2 2015
                                                     At
                                                                                         y
                                                                                       SH*
                                                                                  M.
                                                     Ve^^P^Di^iaChrk